REAL ESTATE PURCHASE AND SALE AGREEMENT
 
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (the “Agreement”) is made effective
as of the 2nd day of March, 2005 (the “Effective Date”) which shall be the later
to occur of execution of this Agreement by Buyer, Seller or the Partners, by and
among CAPITAL PROPERTY ASSOCIATES LIMITED PARTNERSHIP, a Maryland limited
partnership herein referred to as “Seller”, and 6116 GP LLC, a Delaware limited
liability company (“GPLLC”), and CAPITAL PROPERTY ACCEPTANCE LLC, a Delaware
limited liability company (“CPALLL”), GPLLC and CPALLC being the general partner
and limited partner of the Seller, respectively (GPLLC and CPALLC being
hereinafter collectively referred to as the “Partners”); and CAPLEASE, LP, a
Delaware limited partnership herein referred to as “Buyer.”
 
R E C I T A L S:
 
WHEREAS, Seller desires to sell certain improved real property along with
certain related personal and intangible property, and Buyer desires to purchase
said real, personal and intangible property on the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
set forth herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Buyer, Seller and Partners
hereby agree as follows:
 
1.  Property Included in Sale. Seller hereby agrees to sell and convey to Buyer,
and Buyer hereby agrees to purchase from Seller, at the price and upon the terms
and conditions set forth in this Agreement, all right, title and interest of
Seller in and to the following:
 
(a)  that certain real property located at 6116 Executive Boulevard, Rockville,
Maryland and more particularly described in Exhibit A attached hereto (the “Real
Property”);
 
(b)  all rights, privileges, alleys, strips and gores, rights of way and
easements appurtenant to the Real Property and any easements, rights-of-way or
other appurtenances used in connection with the beneficial use and enjoyment of
the Real Property;
 
(c)  all improvements and fixtures located on the Real Property, including all
buildings and structures presently located on the Real Property listed on
Exhibit B, attached hereto (collectively referred to as the “Improvements”), and
all related facilities, amenities, apparatus, equipment and appliances used in
connection with the operation or occupancy of the Real Property, such as heating
and air conditioning systems and facilities used to provide any utility
services, refrigeration, ventilation, garbage disposal, recreation or other
services on the Real Property (but expressly excluding any such property owned
or held by tenants of the Property;
 
(d)  all tangible or intangible personal property owned by Seller and used
exclusively in the ownership, use or operation of the Real Property and/or
Improvements, including, without limitation, the right to use any trade name now
used in connection with the Real Property (the “Personal Property”) and, to the
extent transferable and assignable, any contract or lease rights, agreements,
utility contracts or other rights relating to the ownership, use and operation
of the Real Property but expressly excluding any such property and rights owned
or held by tenants of the Property; and
 
(e)  all of Seller’s interest as lessor in all leases covering the Real Property
and Improvements (collectively, together with all amendments, modifications and
supplements thereto, the “Leases”), including all tenant security and other
deposits and interest earned thereon and prepaid rent and interest earned
thereon. Interest on deposits and prepaid rents shall only be transferred to
Buyer if applicable state law or the applicable lease requires that such funds
be held in interest-bearing accounts.
 
All of the items referred to in Subsections (a), (b), (c), (d) and (e) above are
hereinafter collectively referred to as the “Property.”
 
(f) Structure of Sale. Notwithstanding anything to the contrary contained in
this Agreement, Buyer and Seller hereby agree that the purchase and sale of the
Property contemplated herein shall, at the sole discretion of the Partners, be
in form and substance the sale to Buyer of any and all Partnership Interests in
Seller (the “Partnership Interests”), Seller being an eligible entity that is
disregarded as an entity separate from its owners for Federal income tax
purposes, and, in such event, the Partners shall execute this Agreement for the
purpose of selling the Partnership Interests to Buyer and Buyer shall execute
this Agreement for the purpose of purchasing from Partners all such Partnership
Interests for the Purchase Price, as adjusted pursuant to the provisions of this
Agreement. In the event for any reason Montgomery County, the State of Maryland
or any other governmental authority imposes any transfer, recordation or other
taxes or charges on the sale of the Partnership Interests to Buyer, Seller and
Buyer shall share equally and promptly pay, fifty percent (50%) by Seller and
fifty percent (50%) by Buyer, any costs and expenses of defending such matter
and paying any such transfer, recordation or other taxes or charges. Upon the
Partners’ election to consummate the purchase and sale of the Property in
accordance with this Subsection 1(f), the parties shall execute at Closing (in
lieu of the Deed, Assignment and Assumption Agreement and Bill of Sale shown on
Exhibits F, G and H  hereof, respectively) an Assignment of Partnership
Interests substantially in the form attached hereto as Exhibit G-1 (the
“Assignment of Partnership Interests”) and any other document necessary to
effectuate the sale, transfer and assignment of all such Partnership Interests
to Buyer. The Tenant Estoppels, Seller’s Estoppel and Tenant Notices shown on
Exhibits D, E and J hereof, respectively, shall be modified as necessary to
reflect a sale of Partnership Interests rather than a conveyance of the
Property. When necessary and appropriate, any certificate, estoppel, or
affidavit required or permitted to be delivered by the Seller under this
Agreement at or prior to Closing, and/or any indemnification to be given by the
Seller under this Agreement at or prior to Closing, and/or post-closing
obligations to be performed by Seller, shall be executed and delivered or given
by the Partners in lieu thereof to the same extent as if the Partners were
designated as the Seller under this Agreement. Upon Partners’ election to
consummate the purchase and sale of the Property in accordance with this
Subsection 1(f), Partners shall succeed to any and all rights, entitlements and
privileges from Buyer to the same extent as if the Partners were designated as
the Seller under this Agreement.
 

--------------------------------------------------------------------------------


 
2.  Purchase Price/Deposit.
 
(a)  The total purchase price (the “Purchase Price”) for the Property is
EIGHTY-THREE MILLION FIVE HUNDRED THOUSAND and no/100ths Dollars
($83,500,000.00). The Purchase Price, as increased or decreased by prorations
and adjustments as herein provided, shall be payable in full at Closing (herein
defined) in cash by wire transfer of immediately available finds in U.S. dollars
via the federal bank wire transfer system to a bank account designated by Seller
in writing to Buyer prior to the Closing.
 
(b)  Within two (2) business days from the execution and delivery of this
Agreement, Buyer is depositing with First American Title Insurance Company (the
“Escrow Agent” or “Title Company”), having its office at 633 Third Avenue, 16th
Floor, New York, New York 10033, Attention: Bruce Clay, an amount equal to Two
Million and no/100ths Dollars ($2,000,000.00) in good funds, by federal wire
transfer (the “Initial Deposit”). Within one (1) business day following the
expiration of the Study Period (provided that Buyer does not exercise its right
to terminate this Agreement and receive the return of the Deposit), Buyer shall
post an additional non-refundable deposit, by federal wire transfer in the
amount of Two Million and No/100 Dollars ($2,000,000.00); and together with the
Initial Deposit, the “Deposit”). The Escrow Agent shall hold the Deposit in
accordance with the terms and conditions of this Agreement. All interest on such
sum shall be deemed income of Buyer, and Buyer shall be responsible for the
payment of all costs and fees imposed on the Deposit account. All interest
earned on the Deposit while it is held by Escrow Agent shall accrue for the
benefit of the party to whom the Deposit is disbursed by Escrow Agent. The
Deposit and all accrued interest shall be distributed in accordance with the
terms of this Agreement.
 
3.  Title to the Property.
 
(a)  Buyer shall, within five (5) days after the Effective Date, order (i) a
commitment for title insurance (the “Commitment”), (ii) a photocopy of all
documents (“Title Documents”) describing all title exceptions shown on the
Commitment (the “Title Exceptions”), and (iii) if Buyer so elects, an ALTA Land
Title Survey of the Land (the “Survey”). If Buyer objects to any matters
disclosed by the Commitment, Title Documents or Survey, Buyer shall furnish
Seller with a written statement thereof (the “Title Notice”) within twenty (20)
days from the Effective Date of this Agreement (the “Title Approval Date”)
specifying in detail all such title and survey objections (collectively, the
“Title Objections”).
 
All matters shown on the Commitment and the Survey and all Title Exceptions
which are not objected to by Buyer prior to the Title Approval Date shall be
“Permitted Exceptions”. Seller shall have no obligation to cure any such Title
Objections noted by Buyer; provided, however, that Seller shall obtain a
satisfaction and release or bond over any monetary liens, including, without
limitation, any and all mortgages, mechanics’ liens and judgment liens
(collectively, “Monetary Liens”). If Buyer notifies Seller in writing that Buyer
has Title Objections, Seller shall have five (5) business days after receipt of
the Title Notice to notify Buyer in writing (a) that Seller will use reasonable
efforts to remove such Title Objections on or before the Closing; provided that
Seller may extend the Closing for such period as shall be required to effect
such cure, but not beyond thirty (30) days; or (b) that Seller elects not to
cause such Title Objections to be removed. The procurement by Seller of a
commitment for the issuance of the Title Policy (herein defined) or an
endorsement thereto insuring Buyer against any Title Objection which was
disapproved pursuant to this Section 3(a) shall be deemed a cure by Seller of
such disapproval (a “Seller’s Endorsement”). If Seller gives Buyer notice under
clause (b) above, Buyer shall have five (5) days (the “Title Decision Date”) in
which to notify Seller that Buyer will nevertheless proceed with the purchase
and take title to the Property subject to such Title Objections, or that Buyer
will terminate this Agreement. If this Agreement is terminated pursuant to the
foregoing provisions of this paragraph (or as set forth hereinbelow), then
neither party shall have any further rights or obligations hereunder (except for
any indemnity obligations of Buyer pursuant to the other provisions of this
Agreement), the Deposit shall be returned to Buyer and each party shall bear its
own costs incurred hereunder. If Buyer shall fail to notify Seller of its
election within said five-day period, Buyer shall be deemed to have elected to
proceed with the purchase and take title to the Property subject to such Title
Objections. If Seller gives Buyer notice under clause (a) above and, if despite
its reasonable efforts to do so, Seller cannot satisfy such objections (other
than the Monetary Liens, which shall be satisfied or bonded over by Seller) on
or before Closing or, if Seller elects in its sole discretion to extend the
Closing, on or before the expiration of such additional thirty (30) day period,
Buyer shall have the option to waive its Title Objections and proceed to Closing
or terminate this Agreement. Buyer acknowledges that the termination of the
transaction pursuant to this section of the Agreement shall not entitle Buyer to
receive reimbursement for any expenses or to seek specific performance or any
other legal or equitable remedy against Seller. Notwithstanding any term or
provision herein to the contrary, in no event shall the Title Decision Date
extend beyond the Study Period. In the event Buyer does not terminate this
Agreement at the end of the Study Period and the Title Decision Date has not yet
occurred, Buyer shall be deemed to have waived any outstanding Title Objections
and shall have no further right to terminate this Agreement in connection with
any title objection.
 
2

--------------------------------------------------------------------------------


 
(b)  The Property shall be conveyed subject to the following matters, which are
hereinafter referred to as the “Permitted Exceptions”:
 
(i) those matters that either are not objected to in writing within the time
periods provided in Section 3 hereof, or if objected to in writing by Buyer, are
those which Seller has elected not to remove or cure, or has been unable to
remove or cure, and subject to which Buyer has elected or is deemed to have
elected to accept the conveyance of the Property;


(ii) the lien of all ad valorem real estate taxes and assessments not yet due
and payable as of the date of Closing, subject to adjustment as herein provided;


(iii) local, state and federal laws, ordinances or governmental regulations,
including, but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property;


(iv) all items shown on the Commitment and Survey and all Title Exceptions which
are not objected to by Buyer or waived or deemed waived by Buyer in accordance
with Section 3 hereof;


(v) the standard or printed exclusions and standard or printed exceptions in the
form of Title Policy except for Seller’s Endorsement the cost of which shall be
paid by Seller; and


(vi) rights of parties in possession under existing Leases which have been
delivered to Buyer pursuant to Section 4 hereof.


(c)  At Closing, Seller shall convey and transfer to Buyer fee simple title to
the Real Property and Improvements, by execution and delivery of the special
warranty deed. Evidence of delivery of such title shall be the issuance by the
Title Company of an ALTA Owner’s Policy of Title Insurance (the “Title Policy”)
covering the Real Property and Improvements, in the full amount of the Purchase
Price, subject only to the Permitted Exceptions. Buyer shall pay the cost of the
Title Policy and all extended coverage and endorsements requested by Buyer.
 
4.  Seller’s Pre-Closing Deliveries.
 
Buyer acknowledges that prior to execution of this Agreement Seller has
delivered the items listed in Exhibit C for Buyer’s review and approval (the
“Due Diligence Materials”). The Due Diligence Materials have been provided to
Buyer without any representation or warranty of any kind or nature whatsoever
and are merely provided to Buyer for Buyer’s informational purposes. Until
Closing occurs, Buyer and Buyer’s Designees (herein defined) shall maintain all
Due Diligence Materials as confidential information.
 
3

--------------------------------------------------------------------------------


 
5.  Buyer’s Due Diligence.
 
(a)  Buyer shall have until 6:00 p.m., EST, on March 31, 2005 (the “Study
Period”) to perform a feasibility study of the Property, including, but not
limited to, review and approval of the physical and environmental
characteristics and condition of the Property and performance of marketing and
feasibility studies, environmental, structural and engineering investigations,
auditing of books and records of the Property, financial analyses and
verification of existing zoning. Seller agrees to provide Buyer and its agents
and representatives, upon at least two (2) business days advance written notice,
reasonable access to the Property during normal business hours, subject to the
rights of tenants, and reasonable access to all books, records, files, financial
data, leases and contracts relating to the Property (except confidential or
privileged documents, reports and records and internally prepared memoranda and
reports) and to reasonably cooperate in such examinations and to cause the
property manager to reasonably cooperate in such examinations following the
Effective Date for the purpose of performing, at Buyer’s sole cost and expense,
the above-referenced studies, physical inspections, investigations and tests on
the Property (collectively, the “Tests”) provided that no such tests shall be
conducted without at least three (3) business days prior written notice to
Seller and if any such Tests are invasive Seller’s prior approval of such Tests,
which approval shall be in Seller’s sole and absolute discretion.
Notwithstanding anything herein to the contrary, Buyer shall not need Seller’s
further consent to conduct Phase I environmental studies. Buyer shall be
required to conduct such Tests in a manner as to not disturb or interfere with
the current use of the Property or the rights of the tenants at the Property and
upon completion of such Tests, Buyer agrees at its sole cost to promptly restore
the Property to the condition it was in immediately prior to such Tests,
including, but not limited to the prompt removal of anything placed on the
Property in connection with such Tests. Seller shall have the right to have a
representative of Seller present at all times while Buyer is performing any such
Tests and otherwise conducting its feasibility study. Buyer shall indemnify,
defend (with counsel reasonably satisfactory to Seller), protect, and hold
Seller and its agents, servants, attorneys, officers, partners, shareholders,
consultants, contractors, directors, tenants, members, representatives and
employees (collectively, the “Seller Parties”) harmless from and against any and
all liability, loss, cost, expense, claim, damage, or expense (including,
without limitation, reasonable attorney’s fees and costs) of any kind or nature
whatsoever which any of the Seller Parties may sustain or incur by reason of or
in connection with any Tests made by Buyer, or any of its employees,
consultants, engineers, agents, representatives or contractors (collectively,
the “Buyer’s Designees”) relating to or in connection with the Property, or
entries by any of Buyer’s Designees onto the Property or during the conduct of
any of the feasibility studies; provided, however, that Buyer’s indemnity
hereunder shall not apply to the mere discovery of a pre-existing environmental
or physical condition at the Property. Notwithstanding any provision to the
contrary in this Agreement, the indemnity obligations of Buyer under this
Agreement shall survive any termination of this Agreement or the delivery of the
deed and the transfer of title pursuant to this Agreement. This Section 5(a)
shall survive any termination of this Agreement or Closing hereunder for a
period of three (3) years.
 
(b)  If for any reason whatsoever Buyer determines that the Property or any
aspect thereof is unsuitable for Buyer’s acquisition, Buyer shall have the right
to terminate this Agreement by giving written notice thereof to Seller prior to
the expiration of the Study Period, and if Buyer gives such notice of
termination within the Study Period, this Agreement shall terminate. If this
Agreement is terminated pursuant to the foregoing provisions of this section,
then neither party shall have any further rights or obligations hereunder
(except for any obligations of Buyer pursuant to the other provisions of this
Agreement which survive a termination), the Deposit shall be returned to Buyer
and each party shall bear its own costs incurred hereunder. If Buyer fails to
give Seller a notice of termination prior to the expiration of the Study Period,
Buyer shall be deemed to have approved all aspects of the Property, including,
without limitation, title under Section 3 hereof, and to have elected to proceed
with the purchase of the Property pursuant to the terms hereof.
 
(c)  As additional consideration for the transaction contemplated herein, Buyer
shall provide to Seller, within one (1) business day following the receipt of
same by Buyer without Seller’s request, copies of any and all reports, tests or
studies involving structural or geologic conditions, environmental, hazardous
waste or hazardous substances contamination of the Property Notwithstanding the
foregoing, Buyer shall have no obligation to cause any such tests or studies to
be performed on the Property. Seller hereby acknowledges that Buyer has not made
and does not make any warranty or representation regarding the truth or accuracy
of any such studies or reports and has not undertaken any independent
investigation as to the truth or accuracy thereof. In the event that such
reports, tests or studies indicate the existence or reasonable potential
existence of any contamination of any portion of the Property that is not
disclosed in the Due Diligence Materials and that is material (meaning that the
reasonably estimated cost of remediation and/or other liability associated
therewith, as determined by Seller’s environmental consultants, exceeds
$50,000.00), then unless Buyer agrees in writing to waive any right of
contribution and to indemnify, defend and hold Seller harmless from any loss,
cost, claim or liability arising out of or resulting from such contamination,
Seller may terminate this Agreement by giving written notice to Buyer within ten
business days after Buyer has provided Seller with copies of such reports, tests
or studies, whereupon the Deposit shall be returned to Buyer, the parties shall
have no further obligations hereunder except for obligations that expressly
survive the termination hereof.
 
4

--------------------------------------------------------------------------------


 
6.  Conditions Precedent to Obligation of Buyer. The obligation of Buyer to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Buyer in its sole discretion:
 
(a)  Seller shall have delivered to Buyer all of the items required to be
delivered to Buyer pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 8(b) hereof;
 
(b)  All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement); and
 
(c)  The National Institute of Health or entities under the control of NIH
(collectively, the “NIH”), currently leases approximately 86.4% of the Property
under a number of separate leases (each an “NIH Lease” and collectively, the
“NIH Leases”). Seller shall use reasonable efforts to obtain and deliver to
Buyer an executed lease summary report for each NIH Lease from NIH stating that
a true and correct copy of the applicable NIH Lease is attached and further
stating the term and rent under such NIH Lease and that there are no uncured
defaults by either party then outstanding (collectively, the “Lease Summaries”)
dated no earlier than sixty (60) days prior to the Closing Date. Seller also
shall use reasonable efforts to obtain and deliver estoppel letter from each of:
(i) Buchbinder, Tunick; and (ii) Wells Fargo Bank in the form described or
contemplated in the lease, the substance and content of which must be consistent
in all material respects with the respective lease (collectively, the “Tenant
Estoppels”) dated no earlier than sixty (60) days prior to the Closing Date.
 
If Seller is unable to obtain Lease Summaries covering not less than eighty-five
percent (85%) of the net rented square footage of the Improvements and dated no
earlier than sixty (60) days prior to the Closing Date, then Buyer shall be
entitled to terminate this Agreement by written notice to the Seller, in which
event the Deposit shall be returned to Buyer, Seller shall reimburse Buyer for
all reasonable costs and expenses incurred by Buyer hereunder, not to exceed
$50,000, neither party hereunder shall have any further rights, liabilities or
obligations hereunder, except for those matters contained herein which expressly
survive the termination of this Agreement.
 
(d) Seller shall have assigned its membership interests in BE North Bethesda LLC
to the Partners pursuant to an Assignment of Members Interest substantially in
the form of the Assignment of Partnership Interests attached hereto as Exhibit
G-1 (with appropriate changes in the form necessary to reflect a member interest
assignment).
 
7.  Conditions Precedent to Obligation of Seller. The obligation of Seller to
consummate the transaction hereunder shall be subject to the fulfillment on or
before the date of Closing of all of the following conditions, any or all of
which may be waived by Seller in its sole discretion:
 
(a)  Seller shall have received the Purchase Price as adjusted as provided
herein, pursuant to and payable in the manner provided for in this Agreement;
 
(b)  Buyer shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 8(c) hereof;
 
(c)  All of the representations and warranties of Buyer contained in this
Agreement shall be true and correct in all material respects as of the date of
Closing (with appropriate modifications permitted under this Agreement); and
 
5

--------------------------------------------------------------------------------


 
(d)  Buyer shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by Buyer
as of the date of Closing.
 
8.  The Closing.
 
(a)  The Closing hereunder shall be held and delivery of all items to be made at
the Closing under the terms of this Agreement shall be made, unless otherwise
expressly provided herein, or at such other location as the parties may mutually
determine, at the option of Seller, at the office of, or by mail with, the
Escrow Agent, within one hundred fifty (150) days after the date of expiration
of the Study Period on the date designated by Seller, in Seller’s sole
discretion, on twenty (20) days advance written notice to Buyer (the “Closing
Date”). Except as otherwise provided in Section 3 hereof, such date may not be
extended without the prior written approval of both Seller and Buyer. In the
event the Closing does not occur on or before the Closing Date, the Escrow Agent
shall, unless it is notified by both parties to the contrary, within five
(5) days after the Closing Date, return to the depositor thereof items which may
have been deposited pursuant to this Agreement, and pay the Deposit to the party
entitled thereto under the terms of this Agreement. Any such return shall not,
however, relieve either party hereto of any liability it may have for its
wrongful failure to close. The delivery to the Escrow Agent of the Closing
Documents, as hereinafter defined, by both parties and the Purchase Price by
Buyer shall be deemed sufficient to effect a closing under Section 8(a). All
Closing Documents to be executed by Seller, at Seller’s option, may be executed
by the authorized representative of Seller at Seller’s offices in advance of
Closing and attendance by the authorized representatives of Seller at Closing
will not be necessary.
 
(b)  At or before the Closing, Seller shall deliver to Escrow Agent or, if
applicable, to Buyer at the Property, the following (collectively, the “Closing
Documents”):


(i) Special Warranty Deed, conveying to the Buyer the Property as required by
Section 3 above in the form attached hereto as Exhibit F;


(ii) to the extent not previously delivered to Buyer, originals or, if Seller
does not have originals, copies of all Leases (and amendments thereto, if any)
in Seller’s possession or control covering any portion of the Property, any
security deposits or letters of credit relating thereto, and an executed
Assignment and Assumption Agreement in the form attached hereto as Exhibit G,
provided that Seller may deliver possession of any such Leases to Buyer at the
Property;


(iii) a Bill of Sale, in the form attached hereto as Exhibit H;


(iv) a certificate by Seller to the effect that all of the representations and
warranties of Seller set forth in this Agreement remain true, correct and
complete in all material respects as of the Closing Date (with appropriate
modifications permitted under this Agreement);


(v) such title affidavits as may be reasonably required by the Title Company,
including, without limitation, a non-imputation affidavit by the given by the
Partners;


(vi) to the extent not previously delivered to Buyer, rent records, tenant
correspondence and related documents necessary for the orderly transition and
operation of the Property in the possession or under the control of Seller;
provided that Seller may deliver possession of any such records and documents to
Buyer at the Property. Such records may include a schedule of all cash deposits
and a check or credit to Buyer in the amount of such deposits, including any
interest thereon (to the extent that applicable state law or the applicable
lease requires payment of interest on such amounts) held by Seller at the
Closing under the Lease. To the extent any deposits are in a form other than
cash, such deposits shall be transferred to Buyer at Closing without recourse.


(vii) a resolution of Seller authorizing the execution of this Agreement, the
conveyance documents and all other documents to be executed by Seller and the
performance by Seller hereunder;
 
(viii) Seller’s Non-Foreign Certification in the form attached as Exhibit I;


(ix) notices to the tenants at the Property in the form attached as Exhibit J,
executed by Seller informing them of the change in ownership of the Property;


(x) to the extent not previously delivered to Buyer, evidence that all state and
county property taxes due and payable as of the Closing Date have been paid;


6

--------------------------------------------------------------------------------


 
(xi) to the extent not previously delivered to Buyer, copies of all licenses and
permits issued by state, county or municipal governmental authorities in
Seller’s possession and relied upon by Seller for Seller’s ownership and
operation of the Property; and


(xii) termination of the existing management agreement for the Property.


Buyer may waive compliance on Seller’s part under any of the foregoing items by
an instrument in writing.
 
(c)  At or before the Closing, Buyer shall deliver to Escrow Agent the
following:
 
(i) the Purchase Price, as adjusted for prorations;


(ii) executed Assignment and Assumption Agreement;


(iii) executed Bill of Sale;


(iv) any documents reasonably requested by Escrow Agent, Seller or the Title
Company to evidence Buyer’s capacity and authority to execute this Agreement,
all documents to be executed by Seller hereunder, and to consummate Closing; and


(v) a certificate by Buyer to the effect that all of the representations and
warranties of Buyer set forth in this Agreement remain true, correct and
complete in all material respects as of the Closing Date.


(d)  Seller and Buyer shall each deposit such other instruments as are
reasonably required by the Escrow Agent to close the escrow and consummate the
purchase of the Property in accordance with the terms hereof, including, without
limitation, a settlement statement (the “Settlement Statement”) setting forth
the charges, credits and adjustments to each party and closing escrow
instructions consistent with the terms and provisions of this Agreement.
 
(e)  The following items shall be prorated as of 11:59 p.m. on the date
immediately preceding the Closing Date and the net amount thereof shall be added
to or deducted from, as the case may be, the amount of the Purchase Price to be
paid at the Closing:
 
(i)  general real estate, personal property and ad valorem taxes and assessments
for the current tax year of the Property;


(ii) taxes, water, sewer and front foot benefit charges, and charges for
electricity, gas, telephone and other utilities and license fees shall be
prorated as of the Closing Date unless such utilities are billed to and paid
directly by a tenant currently in possession of a portion of the premises under
a Lease, in which event no proration shall be made except to the extent any such
charges have been paid by Seller;


(iii) rent and other income accruing for or arising from operation of the
Property under the Leases (to the extent monies have actually been collected
therefor);


(iv) any amounts prepaid or payable under any contracts pertaining to the
Property;


(v) all other income and expenses relating to the Property;


(vi) any other items that are customarily prorated in transactions of this
nature; and


(vii) any and all cash security deposits, prepaid rent and all interest earned
thereon (to the extent interest is payable to tenant under applicable state law
or the applicable lease) shall be a credit to Buyer at Closing provided that
Buyer assumes by written instrument delivered on the Closing Date the obligation
for proper disposition of the security deposits as provided in the Lease. Seller
shall be fully liable for any wages and other amounts due and owing any
employees at the Property which have accrued up to the date of Closing. Seller
shall retain and Buyer shall not be entitled to any credit for the deposits, if
any, made by Seller in connection with the provision of electric, sewer, water,
telephone and other utility services to the Property.


For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and, therefore, entitled to the income therefrom and responsible
for the expenses thereof for the entire day upon which the Closing occurs. All
such prorations shall be made on the basis of the actual number of days of the
month which shall have elapsed as of the date of the Closing and based upon the
actual number of days in the month and a three hundred sixty-five (365) day
year. The amount of such prorations shall initially be performed by Seller and
mutually agreed to by the parties prior to Closing, but shall be subject to
adjustment in cash after the Closing outside of escrow as and when complete and
accurate information becomes available, if such information is not available at
the Closing. Seller and Buyer agree to cooperate and use their best efforts to
make such adjustments no later than one hundred twenty (120) days after the
Closing (except with respect to property taxes, which shall be adjusted within
one hundred twenty (120) days after the tax bills for the applicable period are
received).


7

--------------------------------------------------------------------------------


 
(viii) The term “Rent” as used herein shall mean all rents, including any
percentage rent and any accrued tax and operating expense escalation, charges
and other revenue of any kind generated from or in connection with the Leases
other than CAM Charges (as defined hereinafter). All items of income and expense
which accrue for the period prior to the Closing will be for the account of
Seller and all items of income and expense which accrue for the period on and
after the Closing will be for the account of Buyer. If amounts are received by
Buyer, or by Buyer's managing agents for the Property, after the Closing Date
which accrued during periods prior to the Closing Date, Buyer shall remit or
direct the recipient to remit such amounts promptly to Seller, provided that
amounts received which were not specifically designated as applicable to the
period prior to the Closing Date shall first be applied to pay rents pertaining
to the month in which the Closing occurs, next to pay current rents due after
the Closing Date and thereafter amounts received shall be applied to delinquent
Rent accrued prior to the Closing Date. If amounts are received by Seller after
the Closing Date for any period from or after the Closing Date, Seller shall
remit such amounts promptly to Buyer. Buyer hereby expressly agrees to use
commercially reasonable efforts (but shall not have the obligation to terminate
a Lease or declare a default thereunder) to collect on behalf of Seller all
Rents and other income accruing or arising from operation of the Property prior
to the Closing Date. Seller shall have the right to pursue its legal rights and
remedies against a tenant for any such delinquent Rents, provided, however,
Seller shall not have the right to terminate a Lease or declare a default
thereunder. Percentage Rents due for periods including the Closing Date shall be
prorated between Seller and Buyer on a per diem basis. Buyer shall remit
Seller's share of any such percentage Rents within three (3) business days of
receipt by Buyer. Notwithstanding the foregoing, Seller shall be entitled to a
credit at Closing equal to 100% of the amount of all accounts receivable less
than thirty one (31) days old.


(ix) With respect to expenses of the Property which are chargeable to the
tenants pursuant to the provisions of the Leases (including, without limitation,
real estate tax reimbursements paid by the tenants) (the “CAM Charges”), Seller
shall determine (1) the amount of those expenses paid or payable by Seller from
January 1 in the year in which the Closing occurs through the date of Closing
or, with regard to taxes and assessments, the amount of the proration thereof
charged to Seller and (2) the amount tenants have paid to Seller from January 1
in the year in which Closing occurs until the date of Closing as the tenants’
pro rata share of such tenant expenses. On the Date of Closing, Buyer and Seller
shall make an adjustment in cash in accordance with the provisions of this
Section 8(e)(ix). The CAM charges shall be apportioned as follows: all amounts
paid prior to the Closing Date for periods prior to the Closing Date shall be
retained by Seller; any amounts payable by the Tenants but not yet billed or
collected from the Tenants on the Closing Date which reimburse landlord for
charges accruing prior to the Closing Date shall be paid by Buyer to Seller, at
Closing; and all amounts payable by the Tenants to reimburse for charges
accruing for the period beginning on, and continuing after the Closing Date,
shall be retained by Buyer when collected. If, as of the Closing Date, the
Tenants have been billed and have paid estimated reimbursements for charges
accruing on or after the Closing Date, such collected amounts shall be prorated
as of the Closing Date, and, when such estimates are reviewed to compare with
actual expenses, Buyer shall notify Seller and Seller shall return any amounts
received in excess of actual expenses and provided that such amounts were
actually collected from such Tenants, Buyer shall pay Seller amounts charged to
the Tenants for shortfalls in the estimate, all prorated as of the Closing Date.
Seller shall not be liable for any refunds of operating cost pass-throughs
unless Buyer has given notice of such refunds to Seller not later than ninety
(90) days after the Closing Date, and has given Seller the opportunity to
participate in the determination of any such refund.


(x) Those items described in the Settlement Statement executed by the parties
hereof of even date herewith.


(f)  The costs incurred in this transaction shall be allocated as follows:
 
(i) Buyer shall pay the fee for the title examination and the Commitment and the
premium for the Title Policy to be issued to Buyer by the Title Company at
Closing and for all endorsements thereto (other than a Seller’s Endorsement, the
cost of which shall be paid by Seller), the cost of the Survey, all due
diligence costs, all consultant fees and costs of inspection.


8

--------------------------------------------------------------------------------


 
(ii) Buyer and Seller shall each pay fifty percent (50%) of the cost of all
transfer, recordation, documentary, and any other taxes and stamps and recording
fees applicable to the sale , if any.


(iii) Buyer shall pay for one hundred percent (100%) of all escrow charges.


(iv) Each party shall pay its own legal fees.

 
(g)  Seller shall remain fully liable for the performance and payment of all
tenant improvements and the payment of all leasing commissions currently due and
owing (including any delinquent amounts) under any of the Leases and under any
leasing/commission agreement up to the Closing Date except for amounts which
shall hereafter be due and owing under any of the Leases or under any
leasing/commission agreement, including, without limitation, leasing commissions
with respect to any expansion, option to renew or extend the Leases, or any
unexercised termination or cancellation right, it being expressly understood and
agreed that Buyer is assuming the obligations to perform or pay for any tenant
improvements, and to pay for any leasing commissions which:
 
(i) shall hereafter be owing under any expansion, renewals or extensions of the
Leases or in connection with any unexercised termination or cancellation right,
or under any leasing/commission agreement before or after the Closing Date which
are approved by Buyer;


(ii) which arise in connection with a Lease entered into by Seller after the
date of this Agreement and prior to the end of the Study Period; and


(iii) which arise in connection with a Lease entered into by Seller after the
end of the Study Period, which has been approved or deemed approved by Buyer in
accordance with Section 11(a) hereof ((i), (ii) and (iii) shall be referred to
herein collectively as the “New T/I Obligations”). At Closing, Buyer shall
reimburse Seller for the cost of any leasing commissions and tenant improvements
expenses (including all hard and soft construction costs, whether payable to the
tenant or the contractor), tenant allowances, rent abatement, moving expenses
and other out-of-pocket costs and expenses which are the obligation of the
Seller (or its manager or agent) under the Leases which constitute New T/I
Obligations performed and paid for by Seller, and Buyer shall assume the
obligation to complete and pay for such New T/I Obligations.


(h)  The provisions of Section 8(e), (f) and (g) shall survive the Closing.
 
9.  Representations and Warranties of Seller.
 
(a)  Seller and the Partners hereby represent and warrant to Buyer as of the
date hereof and as of the date of Closing as follows:
 
(i) Organization and Authority. Seller is a limited partnership duly organized
and validly existing under the laws of the State of Maryland and is in good
standing under the laws of the State of Maryland. Seller has full right and
authority to enter into this Agreement and to transfer all of the Property and
to consummate or cause to be consummated the transactions contemplated by this
Agreement. All documents executed by Seller which are to be delivered to Buyer
at Closing are or at the Closing will be duly authorized, executed and delivered
by Seller, and are or at the Closing will be the legal, valid and binding
obligations of Seller, and do not and at the Closing will not violate any
provisions of any agreement to which Seller is a party or to which it is
subject. Each Partner is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, and is qualified to do
business in the State of Maryland and is in good standing under the laws of such
States. Each Partner has full right and authority to enter into this Agreement
and to transfer all of its Partnership Interest and to consummate or cause to be
consummated the transactions contemplated by this Agreement. All documents
executed by each Partner which are to be delivered to Buyer at Closing are or at
the Closing will be duly authorized, executed and delivered by each Partner, as
applicable, and are or at the Closing will be the legal, valid and binding
obligations of each Partner, as applicable, and do not and at the Closing will
not violate any provisions of any agreement to which the applicable Partner is a
party or to which it is subject.


(ii) Leases. The leases listed on the Lease List attached hereto as Exhibit O
(the “Leases”) are all of the Leases affecting the Property as of the date
hereof, which Lease List shall be updated as of the Closing Date.


9

--------------------------------------------------------------------------------


 
(iii) Bankruptcy. There are no attachments, executions or assignments for the
benefit of creditors, or voluntary or involuntary proceedings in bankruptcy or
under any other debtor relief laws, contemplated by or pending or threatened
against Seller. Without limiting the generality of the foregoing, none of the
following have been done by, against or with respect to Seller; (i) the
commencement of a case under Title 11 of the U.S. Code as now constituted or
hereafter amended, or under similar law; (ii) the appointment of a trustee or
receiver of any property interest; (iii) an assignment for the benefit of
creditors; (iv) an attachment, execution or other judicial seizure of a
substantial property interest; (v) the taking of, failure to take, or submission
to, any action indicating an inability to meet its financial obligations as they
accrue; or (vi) a dissolution or liquidation.


(iv) No Foreign Entity. Neither Seller nor either of the Partners is a
nonresident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Internal Revenue Code of 1986,
as amended, and the Treasury Regulations issued thereunder, and Seller agrees
and the Partners agree to execute, acknowledge and deliver to Buyer, at Closing,
a certification of non-foreign status (the "FIRPTA Affidavit") in the form set
forth and attached hereto as Exhibit I.


(v) Title. Seller owns the Property free and clear of all liens and
encumbrances, including, without limitation, Monetary Liens, of record other
than those listed on the attached Exhibit P.


(vi) No Litigation. Except as set forth on the attached Exhibit M, there is no
pending litigation commenced against Seller or, to Seller’s knowledge, the
Property that, if adversely decided, would materially impair Seller’s ability to
performs its obligation hereunder.


(vii) No Employees. At Closing, there will be no employees engaged in management
of the Property whose employment will survive Closing.


(viii) To Seller’s knowledge, no written notice of any pending or contemplated
eminent domain proceeding for the Property has been received.


(ix) Representations Relating to the Partners and the Seller.
 
(1) Ownership. The Partners are the sole general and limited partner,
respectively, in the Seller and own collectively one hundred percent of the
Partnership Interests in the Seller. Neither of the Partners has sold,
transferred or encumbered any of its respective Partnership Interest, and each
Partner has the full and sufficient right at law and in equity to assign and
transfer its Partnership Interest in the Seller, as applicable, to the Buyer,
free and clear of any and all right, title or interest therein of any other
person whatsoever.
 
(2) Organizational Documents. Copies of the organizational documents for each of
the Seller and the Partners will be delivered to Buyer at Closing and shall be
at Closing true, accurate and complete, in full force and effect.
 
(3) No Options. Neither of the Partners have granted options or rights of first
refusal to acquire any or all beneficial interests in such entities or in the
Seller. The Partnership Interests are not the subject of any voting trust
agreement or other agreement relating to the ownership of any part of the
Partnership Interests or any of the rights held by the holder thereof, or
restricting in any way the sale or other transfer thereof.
 
(4) Consents and Approvals. The execution and delivery of the Assignment
referenced in Section 1.2 by the Partners will not require any consent,
approval, authorization or other action by, or filing with or notification to,
any governmental authority, or any other third party.
 
(5) Bankruptcy. Neither of the Partners has: (i) commenced a voluntary case, or
had entered against it a petition, for relief under any federal bankruptcy act
or any similar petition, order or decree under any federal or state law or
statute relative to bankruptcy, insolvency or other relief for debtors: (ii)
caused, suffered or consented to the appointment of a receiver, trustee,
administrator, conservator, liquidator, or similar official in any federal,
state, or foreign judicial or non-judicial proceeding, to hold, administer
and/or liquidate all or substantially all of their respective assets; or (iii)
made an assignment for the benefit of creditors.
 
(6) Liabilities. Other than (1) the obligations of the Seller under the Leases,
(2) the obligations of the Seller with respect to property and real estate taxes
and assessments applicable to the Property, and (3) liabilities for normal and
customary operating expenses at the Property, none of which are past due and all
of which will be prorated hereunder at Closing, the Seller has no debts,
obligations or liabilities (other than de minimis obligations or liabilities
which do not exceed $1,000.00 in the aggregate) other than existing financing
that shall be released at Closing.
 
10

--------------------------------------------------------------------------------


 
(7) Tax Matters. The Seller has not elected to be taxed as a corporation; the
Seller has filed all tax returns, franchise tax reports, corporate reports, and
annual reports of every kind, nature or description required to be filed by it,
if any, as of the date hereof, has paid or remitted to the proper authorities
all taxes and assessments required to be paid by it as of the date hereof, and
has established adequate reserves for the payment of all taxes and other
governmental charges for the current period that are not yet due or payable.
 
(8) Contracts. Neither the Seller nor any Partner is a party to any contract or
agreement relating to the Partnership Interests or the Property that will
survive Closing, except for this Contract, the Leases and the Service Contracts
other than existing financing that shall be released at Closing.
 
(9) Assets. The Seller has never owned and does not currently own any assets
other than the Property and working capital and has never had and does not have
any business other than the ownership of the Property except for its 100%
ownership interest in the BE North Bethesda LLC, the no asset borrowing entity
under Seller’s current indemnity deed of trust financing.
 
(10) Employee Matters. Seller does not currently have, and has never had, any
employees; there are no employee benefit plans applicable to the Seller; and the
Seller is not, and has ever been, in violation of any wage and hour, employee
benefit or other employment or labor laws.


(b)  Survival of Seller’s Representations and Warranties. The representations
and warranties of Seller set forth in Section 9 hereof as updated as of the
Closing in accordance with the terms of this Agreement, shall survive Closing
for a period of one hundred eighty (180) days except for the representation set
forth in Section 9(a)(ix)(7) which shall survive Closing for a period of one (1)
calendar year. No claim for a breach of any representation or warranty of Seller
or either of the Partners shall be actionable or payable if the breach in
question results from or is based on a condition, state of facts or other matter
which was known to Buyer prior to or at Closing. In the event Buyer obtains
knowledge prior to Closing which renders any of the representations and
warranties made by Seller or the Partners inaccurate in any material respect and
Buyer nevertheless proceeds to Closing, Buyer shall be deemed to have waived its
right to rely upon the applicable representation and warranty with respect to
which Buyer had knowledge of inaccuracies prior to or at the Closing. Neither
Seller nor the Partners shall have any liability to Buyer for a breach of any
representation or warranty (a) unless the valid claims for all such breaches
collectively aggregate more than .0.05% of the Purchase Price, in which event
the full amount of such valid claims shall be actionable, up to the Cap (as
defined in this Section), and (b) unless written notice containing a description
of the specific nature of such breach shall have been given by Buyer to the
Partners prior to the expiration of said one hundred eighty (180) day period and
an action shall have been commenced by Buyer against the Partners within two
hundred forty (240) days of Closing which period shall be tolled for a period
not to exceed an additional ninety (90) days if Buyer is seeking recovery from
any insurer as required in the following sentence. Buyer agrees to first seek
recovery under any insurance policies prior to seeking recovery from the
Partners, and the Partners shall not be liable to Buyer if Buyer’s claim is
satisfied from such insurance policies. Notwithstanding anything to the contrary
herein, the maximum aggregate amount which may be awarded to or collected by
Buyer under this Agreement (including, without limitation, for any breach of
representations and warranties contained herein), and any and all documents
executed pursuant hereto or in connection herewith, including, without
limitation, the Deed, Bill of Sale and Assignment and Assumption Agreement or
the Assignment of Partnership Interests, or for any reason whatsoever, shall
under no circumstances whatsoever exceed five percent (5%) of the Purchase Price
(the “Cap”). This provision shall survive Closing.


(c)  Change in Representation and Warranty. Seller and the Partners shall have
the right, prior to Closing, to give Buyer written notice of any changed
conditions with respect to any of Seller's or Partners’ representations and
warranties made in Section 9 hereof which changed conditions ("Changed
Conditions") (other than with respect to the representations and warranties in
Section 9(a)(i) and 9(a)(ix)) would otherwise prevent Seller or the Partners
from remaking the representations and warranties as of the Closing Date,
provided that if the Changed Condition is a result of the intentional act or
omission of Seller, then in such event Buyer shall have the right to elect not
to Close this transaction and may terminate this Agreement by written notice
delivered to Seller within five (5) days after Buyer first becomes aware of the
applicable Changed Condition, in which event the Deposit shall be returned to
Buyer, and Seller shall be solely responsible for payment of all cancellation
charges of the escrow and any title order, and neither party shall have any
further obligation hereunder other than any indemnification or restoration
obligation of Buyer hereunder. If Buyer does not so terminate this Agreement,
then Buyer shall be deemed to have accepted such Changed Condition, in which
case such representation or warranty shall be modified, as appropriate, so as to
be true and correct when remade at Closing. In all other cases, the failure of
Seller or Partners to remake the applicable representation(s) and warranty(ies)
shall not be deemed a breach of this Agreement. This provision shall survive
Closing.
 
11

--------------------------------------------------------------------------------


 
(d)  No Personal Liability. No partner in or agent of either Partner, nor any
advisor, trustee, director, employee, beneficiary, shareholder, member, partner,
participant, representative or agent of any partnership, limited liability
Partnership, corporation, trust or other entity that has or acquires a direct or
indirect interest in either Partner shall have any personal liability beyond the
value of its Partnership Interest, directly or indirectly, under or in
connection with this Agreement, or any amendment or amendments to this Agreement
made at any time or times, heretofore or hereafter, and Buyer and its successors
and assigns shall look solely to Partner’s assets of the Partners’ Partnership
Interests for the payment of any claim or for any performance, and Buyer, on
behalf of itself and its successors and assigns, hereby waives any and all such
personal liability. This provision shall survive Closing.


10.  Representations and Warranties of Buyer.


Buyer hereby represents and warrants to Seller as of the date hereof and as of
the date of Closing as follows:


(a)  Buyer is a Delaware limited partnership, duly organized and validly
existing in good standing under the laws of the State of Delaware. Buyer has the
full right and authority to enter into this Agreement and to acquire the
Property and to consummate or cause to be consummated the transactions
contemplated by this Agreement. All documents executed by Buyer which are to be
delivered to Seller at Closing are or at the Closing will be duly authorized,
executed, and delivered by Buyer, and are or at the Closing will be legal,
valid, and binding obligations of Buyer, and do not and at the Closing will not
violate any provisions of any agreement to which Buyer is a party or to which it
is subject;


(b)  Buyer’s funds for the purchase of the Property will not be from sources of
funds or properties derived from any unlawful activity. The Buyer is not subject
to sanctions of the United States government or in violation of any federal,
state, municipal or local laws, statutes, codes, ordinances, orders, decrees,
rules or regulations relating to terrorism or money laundering, including,
without limitation, Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001);
 
(c)  No attachment, execution, assignment, for the benefit of creditors or
voluntary proceedings in bankruptcy has been commenced by the Buyer and, to the
Buyer’s knowledge, no such action has been contemplated or threatened, nor has
any involuntary proceedings in bankruptcy been commenced against the Buyer.
 
(d)  Buyer acknowledges that all information with respect to the Property
furnished to Buyer by Seller, including, without limitation, Due Diligence
Materials (collectively, the “Confidential Information”), is and has been so
furnished on the condition that Buyer maintains the confidentiality thereof.
Accordingly, Buyer shall not disclose any Confidential Information to any common
shareholder or any other direct or indirect holder of an interest in Buyer,
unless required by law, and shall cause its attorneys, affiliates of the Buyer,
consultants, directors, officers, employees, agents, contractors and
representatives (collectively, the “Buyer Parties”) to, hold in strict
confidence, and not disclose to any other person or entity without the prior
written consent of Seller until the Closing shall have been consummated, any of
the Confidential Information in respect of the Property delivered to Buyer by
Seller or any of its agents, representatives, directors, officers or employees.
If the Closing does not occur and this Agreement is terminated, Buyer shall
promptly return, or cause to be returned, to Seller all copies of such
Confidential Information without retaining, or permitting retention of, any copy
thereof. It is understood and agreed that, with respect to any provision of this
Agreement which refers to the termination of this Agreement and the return of
the Deposit to Buyer, such Deposit shall not be returned to Buyer unless and
until Buyer has fulfilled its obligation to return to Seller the materials
described in the preceding sentence. In the event of a breach or threatened
breach by Buyer or its agents or representatives of this Section 10(d), Seller
shall be entitled to an injunction restraining Buyer or any of the Buyer Parties
from disclosing, in whole or in part, such Confidential Information. Nothing
herein shall be construed as prohibiting Seller from pursuing any other
available remedy at law or in equity for such breach or threatened breach.
Notwithstanding anything to the contrary hereinabove set forth, Buyer may
disclose such Confidential Information (i) on a need-to-know basis to its
employees, its title insurer and members of professional firms serving it in
connection with this transaction, including, without limitation, its attorneys,
architects, environmental consultants and engineers, and its clients provided
such employees, title insurer and members of professional firms agree to hold
such information in strict confidence; (ii) as any governmental agency or
authority may require in order to comply with applicable laws or regulations;
and (iii) if required by an order of any court of competent jurisdiction.
 
12

--------------------------------------------------------------------------------


 
(e)  Intentionally Deleted.
 
(f)  This Section 10 shall survive Closing or any termination of this Agreement
for a period of three (3) years following the Closing.
 
11.  Covenants of Seller. Subject to rights granted to tenants under the Leases,
Seller covenants with Buyer as follows:
 
(a)  Except for the proposed leases described on Schedule 11(a) hereto: (a)
prior to the expiration of Study Period, Seller shall not without Buyer’s prior
written consent, which consent shall not be unreasonably withheld; and (b) from
and after the end of the Study Period until Closing, Seller shall not, without
the prior written consent of Buyer in each instance, which consent may be
withheld, conditioned or delayed in Buyer’s sole discretion: (i) except for
existing month-to-month tenants, modify, amend, renew, terminate or extend, in
any material manner, any of the Leases, and (ii) consent to the assignment or
subletting of any Lease, or (iii) enter into any new lease of the Property or
any portion thereof. Any request for Buyer's consent pursuant to this Section
11(a) shall be in writing and shall be accompanied by a description of the
material terms of the proposed lease transaction. Buyer shall have a period of
five (5) days after receipt of such request to notify Seller in writing of its
objections, if any, to the proposed lease transaction. In the event that Buyer
fails to so notify Seller of its objections to the proposed lease transaction
within such time period, it shall be conclusively presumed that Buyer has
approved the terms thereof, and Seller may immediately enter into such
transaction on the proposed terms.
 
(b)  Seller shall (i) from and after the end of the Study Period, not enter into
any new Service Contracts which would be binding upon the Property or Buyer
after Closing for more than thirty (30) days without first obtaining Buyer's
prior written consent in each instance, which consent may be withheld,
conditioned or delayed in Buyer’s sole discretion (all permitted new contracts
or agreements shall be deemed to be included within the term "Service
Contracts"); (ii) assign to Buyer as of the Closing Date the Service Contracts
(other than those Service Contracts terminable without penalty or premium, which
Seller shall terminate at Closing upon Buyer’s election made in writing at least
thirty (30) days prior to Closing); (iii) not remove any material Personal
Property from the Property without receiving Buyer’s consent, in Buyer’s sole
discretion, unless such Personal Property is replaced with Personal Property
materially similar in quality and quantity or if removed in connection with a
tenant buildout; (iv) not settle any real estate tax disputes in a manner that
materially increases the likelihood that a future owner’s real estate tax
liability shall be increased as a result of such settlement, without receiving
Buyer’s consent in Buyer’s sole discretion; (v) not file, consent or support any
action to change the zoning classification of the Property without receiving
Buyer’s consent in Buyer’s sole discretion; (vi) continue to operate and
maintain the Property materially in accordance with Seller’s past operation and
maintenance practices at the Property provided, however, that Seller shall not
be obligated to commence, continue or complete any capital expenditures or
repairs that may be characterized as capital improvements of the Property and
(vii) use reasonable and good faith efforts to either renew existing Leases for
the Property or re-let the Property on terms and conditions reasonably
acceptable to Buyer. Any request for consent shall be done in accordance with
the procedure described in Section 11(a) above.
 
(c)  Seller shall maintain in full force and effect substantially the same
public liability and casualty insurance coverage now in effect with respect to
the Property.


12.  Casualty; Condemnation.


(a)  If, prior to the Closing Date, all or part of the Property is damaged by
fire or by any other cause whatsoever, Seller shall promptly give Buyer written
notice of such damage. If the cost of repairing such damage is not in excess of
five percent (5%) of the Purchase Price, then Buyer shall have the right at
Closing to receive, to the extent such sums have not been expended on repair
work, (1) all insurance proceeds payable as a result of such loss, or (2) an
assignment of Seller's rights to such insurance proceeds without recourse, and
this Agreement shall continue in full force and Seller shall have no obligation
to repair such damage. If the cost of repairing damage from such casualty is
greater than five percent (5%) of the Purchase Price, then Buyer shall have the
right, for a period of ten (10) days from the date of notice of the amount of
damage caused by the casualty, to terminate this Agreement by giving written
notice of termination to Seller within such period. Upon such termination, the
parties hereto shall be released of any further liability hereunder except for
provisions which survive a termination and except that (i) Buyer shall be
entitled to a return of the Deposit and (ii) Buyer shall return any documents
provided by Seller to Buyer. If Buyer fails to notify Seller within such period
of Buyer's intention to terminate this Agreement, then Buyer shall proceed to
Closing and, to the extent such sums have not been expended on repair work, all
insurance proceeds received by Seller as a result of such casualty loss
including the amount of any deductible, shall be paid to Buyer at Closing. If
such proceeds have not yet been received by Seller, then Seller's rights to such
proceeds shall be assigned to Buyer at Closing without recourse and Seller shall
have no obligation to repair such damage.
 
13

--------------------------------------------------------------------------------


 
(b)  If, prior to the Closing Date, any condemnation or eminent domain
proceedings shall be commenced by any competent public authority against the
Property, Seller shall promptly give Buyer written notice thereof. Upon notice
of the commence-ment of any such proceedings (from Seller or otherwise) and in
the event that the taking of such Property shall materially interfere with the
operation of the Property, Buyer shall have the right to either (i) accept the
Property subject to the proceedings, whereupon any award shall be paid to Buyer
and Seller shall deliver to Buyer at Closing, without recourse, all assignments
of such award to Buyer, or (ii) terminate this Agreement by giving written
notice to Seller to that effect within ten (10) days from the date Buyer
receives notice of the proceedings. If this Agreement is terminated by Buyer as
aforesaid, the parties hereto shall have no further liability hereunder except
as otherwise expressly provided herein and except that (i) Buyer shall be
entitled to a return of the Deposit and (ii) Buyer shall return any documents
provided by Seller to Buyer. In the event Buyer fails to notify Seller within
such period of Buyer's intention to terminate this Agreement, then Buyer shall
proceed to Closing and Seller's rights to any awards, without recourse, shall be
assigned to Buyer at Closing.
 
13.  Disclaimers.
 
(a)  EXCEPT AS SET FORTH IN SECTION 9(a) HEREOF, SELLER DISCLAIMS THE MAKING OF
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, REGARDING THE PROPERTY OR
MATTERS AFFECTING THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL
CONDITION OF THE PROPERTY, THE EXISTENCE OF WETLANDS ON THE PROPERTY, THE
QUALITY OF ANY WORK OR MATERIALS USED IN CONNECTION WITH THE IMPROVEMENTS ON THE
PROPERTY, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST CONTROL MATTERS, SOIL
CONDITION, HAZARDOUS WASTE, TOXIC SUBSTANCE OR OTHER ENVIRONMENTAL MATTERS,
COMPLIANCE WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS
AND ORDERS, STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS,
THE DEVELOPMENT POTENTIAL OF AND/OR REQUIREMENTS TO DEVELOP THE PROPERTY AND THE
PROPERTY’S USE, FITNESS, VALUE OR ADEQUACY FOR ANY PARTICULAR PURPOSE, AND ALL
OTHER INFORMATION PERTAINING TO THE PROPERTY. BUYER, MOREOVER, ACKNOWLEDGES (I)
THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND
RELYING UPON ITS OWN INDEPENDENT INVESTIGATION, INSPECTION, ANALYSIS,
EXAMINATION AND EVALUATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND LEGAL
CONDITION OF THE PROPERTY AND ALL OTHER RELEVANT FACTS AND CIRCUMSTANCES AND
(II) THAT, EXCEPT AS SET FORTH IN SECTION 9(a) HEREOF, BUYER IS NOT RELYING UPON
ANY REPRESENTATIONS AND WARRANTIES MADE BY SELLER, SELLER’S AGENTS, BROKERS,
MANAGEMENT AGENT OR ANYONE ELSE ACTING OR CLAIMING TO ACT ON SELLER’S BEHALF
CONCERNING THE PROPERTY (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, OFFERING
PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTY). BUYER FURTHER ACKNOWLEDGES
THAT IT HAS NOT RECEIVED FROM SELLER ANY INVESTMENT, ACCOUNTING, TAX, LEGAL,
ENVIRONMENTAL, ARCHITECTURAL, ENGINEERING, PROPERTY MANAGEMENT OR OTHER ADVICE
WITH RESPECT TO THIS TRANSACTION AND IS RELYING SOLELY UPON THE ADVICE OF ITS
OWN INVESTMENT, ACCOUNTING, TAX, LEGAL ENVIRONMENTAL, ARCHITECTURAL,
ENGINEERING, PROPERTY MANAGEMENT AND OTHER ADVISORS. SUBJECT TO THE PROVISIONS
OF SECTION 9(a) OF THIS AGREEMENT, BUYER SHALL ACCEPT THE PROPERTY IN ITS
“AS-IS, WHERE-IS” CONDITION, WITH ALL FAULTS, ON THE CLOSING, AND THAT NO PATENT
OR LATENT DEFECT IN THE PHYSICAL OR ENVIRONMENTAL CONDITION OF THE PROPERTY,
WHETHER OR NOT KNOWN OR DISCOVERED, SHALL AFFECT THE RIGHTS OF EITHER PARTY
HERETO, AND ASSUMES THE RISK THAT ADVERSE PHYSICAL, ENVIRONMENTAL, ECONOMIC OR
LEGAL CONDITIONS MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION. BUYER ALSO
ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES INTO ACCOUNT THAT THE
PROPERTY IS BEING SOLD “AS-IS.”
 
(b)  EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES PROVIDED BY SELLER IN
SECTION 9(a), BUYER, ON BEHALF OF ITSELF AND THE BUYER’S PARTIES AND THEIR
SUCCESSORS AND ASSIGNS, AND EACH OF THEM, HEREBY RELEASES SELLER AND EACH OF THE
SELLER PARTIES AND THEIR SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, OBLIGATIONS, DAMAGES AND LIABILITIES OF ANY
NATURE WHATSOEVER, DIRECTLY OR INDIRECTLY, ARISING OUT OF OR RELATED TO THE
CONDITION OF THE PROPERTY. WITHOUT IN ANY WAY LIMITING ANY PROVISION OF THIS
SECTION 13, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT IT HEREBY WAIVES,
RELEASES AND DISCHARGES ANY CLAIM IT HAS, MIGHT HAVE HAD OR MAY HAVE AGAINST
SELLER OR ANY OF THE SELLER PARTIES WITH RESPECT TO (i) THE DISCLAIMED MATTERS
DESCRIBED IN SECTION 13(a) ABOVE, (ii) THE CONDITION OF THE PROPERTY, EITHER
PATENT OR LATENT, (iii) THE PAST, PRESENT OR FUTURE CONDITION OR COMPLIANCE OF
THE PROPERTY WITH REGARD TO ANY RULES, REGULATIONS, ORDERS OR REQUIREMENTS,
INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980, AND (iv) ANY OTHER STATE OF FACTS THAT
EXISTS WITH RESPECT TO THE PROPERTY.
 
14

--------------------------------------------------------------------------------


 
BUYER HEREBY SPECIFICALLY ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SECTION 13 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SECTION 13 ARE A MATERIAL PART OF THIS AGREEMENT. THE DISCLAIMER
CONTAINED IN THIS SECTION 13 SHALL NOT MERGE WITH THE TRANSFER OF THE PROPERTY
AND SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS AGREEMENT, WITHOUT ANY
LIMITATION AS TO A SURVIVAL PERIOD.
 
By signing in the space provided below in this Section 13, Buyer acknowledges
that it has read and understood the provisions of this Section 13.
 

  BUYER:
 
CAPLEASE, LP, a Delaware limited partnership


By:  CLF OP General Partner, LLC a Delaware
limited liability company, its general
partner


By:  Capital Lease Funding, Inc., a Maryland
corporation, its sole member
 
By: /s/ Paul H. McDowell 
Name: Paul H. McDowell 
Title: Chief Executive Officer


14.  Remedies.
 
(a)  If at the Closing, Seller is unable to satisfy all of the terms and
conditions precedent to Closing attributable to Seller as set forth in this
Agreement and Buyer is not otherwise in default hereunder, and Buyer does not
elect to close, then Buyer, in its sole discretion, shall be entitled, as its
sole and exclusive right and remedy, and in lieu of any other rights and
remedies at law or in equity, and except as set forth otherwise in Section 9, to
elect either: (i) to terminate this Agreement in which case the Deposit shall be
returned to Buyer, or (ii) if the cure of such default or breach reasonably
shall be within the control of Seller, to pursue the right of specific
performance. Buyer hereby waives and releases all other claims for damages and
other remedies against Seller for non-performance and expressly acknowledges and
agrees that in no event shall any officer, director, member, partner, or
shareholder of Seller ever have any liability hereunder. Upon termination of
this Agreement, Buyer shall deliver to Seller copies of all third party studies,
investigations and reports of the Property or any portion thereof obtained by or
on behalf of Buyer.
 
(b)  In the event Buyer does not satisfy all of the terms and conditions
precedent to Closing attributable to Buyer as set forth in this Agreement then
Seller shall be entitled, as its sole and exclusive remedy for Buyer's default
and as liquidated damages, to the Deposit; provided, however, that the foregoing
liquidated damages shall not apply to any duty, obligation, liability or
responsibility which Buyer may have under the indemnity provisions attributable
to Buyer under this Agreement, as to which Seller shall have all rights and
remedies provided for or allowed by law or in equity, including, without
limitation, specific performance.
 
15.  Possession. Buyer shall have as a condition precedent to Closing, the right
of possession of the Property on the Closing Date, subject to possession by
tenants or occupants under the Leases.
 
16.  Miscellaneous.
 
(a)  Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, (b) reputable overnight delivery service with proof of
delivery, (c) United States Mail, postage prepaid, registered or certified mail,
return receipt requested, or (d) legible facsimile transmission, sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee shall have designated by
written notice sent in accordance herewith, and shall be deemed to have been
given upon receipt or refusal to accept delivery, or, in the case of facsimile
transmission, as of the date of the facsimile transmission provided that an
original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:
 
15

--------------------------------------------------------------------------------


 
If to Seller:      
Guardian Realty Investors, LLC
702 Russell Avenue, Suite 400
Gaithersburg, MD 20877
Attention: Anthony G. LaBarbera
Telecopier No.: (301) 417-0837


With a copy to (which shall not constitute notice):


Neuberger, Quinn, Gielen, Rubin & Gibber, P.A.
One South Street, 27th Floor
Baltimore, MD 21202
Attention: Robert P. Legg, Esq.
Telecopier No.: (410) 332-8554


If to Buyer:


Caplease, LP
110 Maiden Lane, 36th Floor
New York, New York 10005
Attention: Paul Hughes, Esquire
Telecopier: (212) 217-6301
 
 With a copy to (which shall not constitute notice):
 
Dechert LLP
1717 Arch Street
Philadelphia, Pennsylvania 19103
Attention: Helene S. Jaron, Esquire
Telecopier: (215) 994-2222
 
If to the Escrow Agent:
The address set forth in Section 2(b) hereof

 
or to any other address or addressee as any party entitled to receive notice
under this Agreement shall designate, from time to time, to others in the manner
provided for in this section for the service of notices. All courtesy copies of
notices sent to the parties listed above as receiving copies shall be given in
the same manner as the original notice that was sent but shall not be a
prerequisite to the effectiveness of any notice.
 
Unless otherwise specified herein, such notices or other communications shall be
deemed to be effective: (i) one (1) business day after deposit with the courier
if sent by Federal Express or other recognized overnight delivery service; or
(ii) upon actual receipt (or refusal to accept receipt) if accomplished by hand
delivery or by confirmed telecopied delivery, provided if by telecopy a hard
copy of such notice is sent by overnight delivery service on the day of telecopy
transmittal, or (iii) three (3) business days after deposit in the United States
mail in accordance with this Section 16(a).
 
(b)  Brokers and Finders. Neither party has had any contact or dealings
regarding the Property, or any communication in connection with the subject
matter of this transaction, through any licensed real estate broker, entity,
agent, commission salesperson, or other person who will claim a right to
compensation or a commission or finder’s fee as a procuring cause of the sale
contemplated herein other than Spaulding & Slye Colliers (“Broker”), who shall
be paid by Seller pursuant to a separate agreement between Seller and Broker. In
the event that any company, firm, broker, agent, commission salesperson or
finder perfects a claim for a commission or finder’s fee based upon any such
contract, dealings or communication, the party through whom the company, firm,
broker, agent, commission salesperson or finder makes his claim shall be
responsible for said commission or fee and all costs and expenses (including
reasonable attorneys’ fees) incurred by the other party in defending against the
same. No commission shall be paid or become payable unless the Closing actually
occurs. Seller and Buyer, respectively, shall indemnify, defend and hold
harmless the other from any loss, liability or costs incurred by the other
party, including reasonable attorney's fees and disbursements, as well as the
cost of enforcing this indemnity and arising out of a claim by any broker, agent
or finder that he acted on behalf of the indemnifying party in connection with
this transaction. The provisions of this subsection 16(b) shall survive Closing
and any termination of this Agreement.
 
16

--------------------------------------------------------------------------------


 
(c)  Successors and Assigns. Subject to the provisions of this Section 16(c),
the terms and provisions of this Agreement are to apply to and bind the
permitted successors and assigns of the parties hereto. Buyer may not assign its
rights under this Agreement without first obtaining Seller’s written approval,
which approval may be given or withheld in Seller’s sole discretion, provided,
however, Buyer shall have the right to assign this Agreement to an affiliate of
Buyer without the consent of Seller. In the event Buyer intends to assign its
rights hereunder, (a) Buyer shall send Seller written notice of its request at
least ten (10) business days prior to Closing, which request shall include the
legal name and structure of the proposed assignee, as well as any other
information that Seller may reasonably request, and (b) Buyer and the proposed
assignee shall execute an assignment and assumption of this Agreement in form
and substance satisfactory to Seller, and (c) in no event shall any assignment
of this Agreement release or discharge Buyer from any liability or obligation
hereunder. Notwithstanding the foregoing, under no circumstances shall Buyer
have the right to assign this Agreement to any person or entity owned or
controlled by an employee benefit plan if Seller’s sale of the Property to such
person or entity would, in the reasonable opinion of Seller’s ERISA advisor,
create or otherwise cause a “prohibited transaction” under ERISA. Any transfer,
directly or indirectly, of any stock, partnership interest or other ownership
interest in Buyer except on a publicly traded exchange shall constitute an
assignment of this Agreement. The provisions of this Section 16(c) shall survive
the Closing or any termination of this Agreement.
 
(d)  Enforcement. In the event either party hereto fails to perform any of its
obligations under this Agreement or in the event a dispute arises concerning the
meaning or interpretation of any provision of this Agreement, the party not
prevailing in such dispute, as the case may be, shall pay any and all costs and
expenses incurred by the other party in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees.
 
(e)  Time of the Essence. Time is of the essence with respect to each and every
provision of this Agreement.
 
(f)  Survivability. Except as otherwise provided herein, the covenants,
representations and warranties contained in this Agreement shall not survive the
Closing of the purchase and sale and shall be deemed merged in the deed for all
purposes.
 
(g)  No Recordation. Neither Seller nor Buyer shall record this Agreement or
memorandum thereof in or among the land or chattel records of any jurisdiction.
 
(h)  Proper Execution. The submission by Seller to Buyer of this Agreement in
unsigned form shall have no binding force and effect, shall not constitute an
option, and shall not confer any rights upon Buyer or impose any obligations on
Seller irrespective of any reliance thereon, change of position or partial
performance until Seller shall have executed this Agreement and the Deposit
shall have been received by the Escrow Agent. Seller’s submission to Buyer of
this Agreement shall be deemed withdrawn, revoked and incapable of being
executed by Buyer in the event Buyer has not returned a duly executed original
Agreement to Seller on or before 5:00 p.m., EST, on March 11, 2005.
 
(i)  Dates. Whenever used herein, unless expressly provided otherwise, the term
“days” shall mean consecutive calendar days, except that if the expiration of
any time period measured in days occurs on a Saturday, Sunday, legal holiday or
other day when federal offices are closed in Washington, D.C., such expiration
shall automatically be extended to the next business day.
 
(j)  Counterparts. This Agreement may be executed in counterparts, all such
executed counterparts shall constitute the same agreement, and the signature of
any party to any counterpart shall be deemed a signature to, and may be appended
to, any other counterpart.
 
(k)  Facsimile Signatures. In order to expedite the transaction contemplated
herein, telecopied signatures may be used in place of original signatures on
this Agreement. Seller and Buyer intend to be bound by the signatures on the
telecopied document, are aware that the other party will rely on the telecopied
signatures, and hereby waive any defenses to the enforcement of the terms of
this Agreement based on the form of signature.
 
(l)  Severability. If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, the remainder of this
Agreement shall nonetheless remain in full force and effect; provided that the
invalidity or unenforceability of such provision does not materially adversely
affect the benefits accruing to any party hereunder.
 
17

--------------------------------------------------------------------------------


 
(m)  Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State in which the Property is located.
 
(n)  No Third-Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Buyer only and are not for the benefit of any third party,
and accordingly, no third party shall have the right to enforce the provisions
of this Agreement or of the documents to be executed and delivered at Closing.
 
(o)  Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.
 
(p)  Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.
 
(q)  Waiver of Jury Trial. Seller and Buyer each hereby waive any right to jury
trial in connection with the enforcement by Buyer, or Seller, of any of their
respective rights and remedies hereunder.
 
17.  Escrow Agent.
 
(a)  The Escrow Agent agrees to hold the Deposit in accordance with the terms
hereof. Contemporaneously with the execution and delivery of the Agreement by
Buyer, the Buyer shall deposit with the Escrow Agent the Deposit. Escrow Agent
shall invest the Deposit in an interest-bearing savings or money market account,
short--term U.S. Treasury Bills or similar cash equivalent securities or as the
Seller and Buyer may together direct. At Closing, the Escrow Agent shall apply
the Deposit to the Purchase Price, together with any accrued interest thereon.
 
(b)  If Escrow Agent is uncertain for any reason whatsoever as to its duties or
rights hereunder, Escrow Agent shall continue to hold the Deposit until Escrow
Agent receives a written agreement of both parties with respect to disposition
of the Deposit, in which event Escrow Agent shall distribute the Deposit in
accordance with such agreement; or in the event of litigation between or among
the parties shall continue to hold the Deposit until such time as the parties
resolve their dispute or such dispute is resolved by judicial or other
proceedings.
 
(c)  Acceptance by the Escrow Agent of its duties under this Agreement is
subject to the following terms and conditions:
 
(i) The duties and obligations of the Escrow Agent shall be determined solely by
the provisions of this Agreement, and the Escrow Agent shall not be liable
except for the performance of such duties and obligations as are specifically
set out in this Agreement;
(ii) The Seller and the Buyer will jointly and severally reimburse and indemnify
the Escrow Agent for, and hold it harmless against any loss, liability or
expense, including but not limited to reasonable attorneys' fees, incurred
without bad faith, negligence or willful misconduct on the part of the Escrow
Agent, arising out of or in connection with any dispute or conflicting claim by
the Seller or the Buyer under this Agreement, as well as the costs and expense
of defending against any claim or liability arising out of or relating to this
Agreement except where such claim or liability arises from the bad faith,
negligence or willful misconduct on the part of the Escrow Agent; as between the
Seller (on the one hand) and the Buyer (on the other hand) their obligations
under this Subsection 17(c)(ii) shall be shared equally;


(iii) The Escrow Agent shall be fully protected in acting on and relying upon
any written notice, instruction, direction or other document which the Escrow
Agent in good faith believes to be genuine and to have been signed or presented
by the proper party or parties;


(iv) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith or for any mistake in fact
or law, or for anything which it may do or refrain from doing in connection
herewith, except for its own bad faith, negligence or willful misconduct;


(v) The Escrow Agent may seek the advice of legal counsel in the event of any
dispute or question as to the construction of any of the provisions of this
Agreement or its duties hereunder, and it shall incur no liability and shall be
fully protected in respect of any action taken or suffered by it in good faith
in accordance with the opinion of such counsel;


18

--------------------------------------------------------------------------------


 
(vi) The Escrow Agent may resign and be discharged from its duties hereunder at
any time by giving written notice of such resignation to each of the Buyer and
the Seller specifying a date, not less than thirty (30) days after the date of
such notice, when such resignation will take effect. Upon the effective date of
such resignation, the Escrow Agent shall deliver the funds held in escrow to
such person or persons as the Buyer and the Seller shall in writing jointly
direct, and upon such delivery the Escrow Agent shall be relieved of all duties
and liabilities thereafter accruing under this Agreement. The Buyer and the
Seller shall have the right at any time upon joint action to substitute a new
Escrow Agent by giving notice thereof to the Escrow Agent then acting; and


(vii) Nothing contained in this Agreement shall in any way affect the right of
the Escrow Agent to have at any time a judicial settlement of its accounts as
Escrow Agent under this Agreement.


18.  Like Kind Exchange. Seller or Buyer shall have the right, at its sole
discretion, to structure the sale or purchase of the Property as an exchange of
property in a deferred exchange of like-kind property under Section 1031(a)(3)
of the Internal Revenue Code of 1986, as amended (the “Exchange”), which
Exchange will be accomplished pursuant to the terms of a separate exchange
agreement between Seller or Buyer, as applicable, and a qualified intermediary
to be engaged by Seller. Each party agrees to execute such documents and
undertake such other actions as may be reasonably required in order to
facilitate the Exchange within two (2) business days after a request therefore
by the other party. Each party agrees that the Exchange will not interfere with,
increase or affect any of the other party’s contractual rights or obligations
hereunder. Each party agrees to fully indemnify the other party from any
resulting liability to third parties (including, but not limited to, the
Intermediary) arising out of the other party’s cooperation with the Exchange,
which indemnity shall be effective from and after the Effective Date and shall
survive the Closing of the transactions contemplated hereunder. Solely for
purposes of this Section 18 of this Agreement, the term “Seller” shall mean
Seller, Partners, Capital Property MM LLC and/or Capital Property Holding LP.
Assuming the conditions set forth in Sections 5 and 6 have been satisfied,
Seller and Buyer, as applicable, shall be obligated to consummate the
transaction hereunder notwithstanding Seller’s and Buyer’s, as applicable,
inability or failure to structure the sale as an Exchange.
 
[SIGNATURES BEGIN ON NEXT PAGE] 

 
19

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed under seal on the date first above written.
 

  SELLER:


CAPITAL PROPERTY ASSOCIATES
LIMITED PARTNERSHIP, a Maryland limited
partnership
 
By:  6116 GP LLC, a Delaware limited liability
Partnership, its General Partner
 
By:  _/s/ Anthony G. LaBarbera______________
Anthony G. LaBarbera, President


PARTNERS:


6116 GP LLC, a Delaware limited liability
Partnership, General Partner
 
By:  _/s/ Anthony G. LaBarbera ______________
Anthony G. LaBarbera, Authorized Person


CAPITAL PROPERTY ACCEPTANCE LLC, a
Delaware limited liability Partnership, Limited
Partner


By: _/s/ Anthony G. LaBarbera ______________
Anthony G. LaBarbera, Authorized Person
 
For Purposes of Section 18 of this Agreement Only:
 
CAPITAL PROPERTY MM LLC, a Delaware
Limited Liability Company
 
By: _/s/ Anthony G. LaBarbera ______________
Anthony G. LaBarbera, Authorized Person, For
Purposes of Section 18 of this Agreement Only

 
20

--------------------------------------------------------------------------------


 

 
For Purposes of Section18 of this Agreement Only:


CAPITAL PROPERTY HOLDING LP,
a Maryland Limited Partnership
 
By: _/s/ Anthony G. LaBarbera ______________
Anthony G. LaBarbera, Authorized Person, For
Purposes of Section 18 of this Agreement Only
 
BUYER:


CAPLEASE, LP, a Delaware limited partnership


By:          CLF OP General Partner, LLC a Delaware
limited liability company, its general
partner


By:          Capital Lease Funding, Inc., a Maryland
corporation, its sole member

By:          /s/ Paul H. McDowell
Name: Paul H. McDowell
Title: Chief Executive Officer



Escrow Agent executes this Agreement below solely for the purpose of
acknowledging that it agrees to be bound by the provisions of this Agreement
relating to Escrow Agent and the holding and disbursement of the Deposit.
 

  ESCROW AGENT:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By:          /s/ Hilary A. Kruce   
Name: Hilary A. Kruce  
Title: Vice President/Counsel 

 
21

--------------------------------------------------------------------------------


